Danhof, C.J.
Defendant pled guilty to breaking and entering with intent to commit larceny, MCL 750.110; MSA 28.305. He was sentenced to six to ten years in prison. Defendant appeals his sentence as of right, claiming that the lower court erred by departing from the sentencing guidelines and that his sentence should shock our conscience. We affirm.
The proper criteria for determining an appropriate sentence include the disciplining of the wrongdoer, the protection of society, the potential for reformation of the offender, and the deterring of others from committing like offenses. The sentencing court must state on the record which criteria were considered and what reasons support the court’s decision regarding the length and nature of punishment imposed. People v Coles, 417 Mich 523, 550; 339 NW2d 440 (1983). Departure from *668the sentencing guidelines is permitted. The sentencing court must give specific explanations for departure where there are special characteristics of the offense or offender necessitating a departure or where the court believes the recommended ranges are inappropriate. People v Fleming, 428 Mich 408, 426; 410 NW2d 266 (1987).
At sentencing, the lower court stated that it was troubled by defendant’s continuing drug use and apparent unwillingness to take advantage of an opportunity to help himself. The court indicated that it imposed defendant’s sentence to punish and rehabilitate him and to protect society. The lower court properly stated on the record which criteria it considered and its reasons for departing from the guidelines when imposing defendant’s sentence. Fleming, supra, p 426; Coles, supra, p 550.
When reviewing a trial court’s exercise of discretion in sentencing, we will afford relief to a defendant only if we find that the trial court abused its discretion to the extent that it shocks our conscience. Coles, supra, p 550. Defendant’s sentence is appropriate. Our conscience is not shocked.
Affirmed.
Beasley, J., concurred.